     Michael J. Gearin, WSBA # 20982                 Honorable Christopher M. Alston
 1   David C. Neu, WSBA # 33143                      Chapter 11
     Brian T. Peterson, WSBA # 42088                 Hearing Location: Telephonic
 2   K&L GATES LLP                                   Hearing Date: Friday, September 24, 2021
     925 Fourth Avenue, Suite 2900                   Hearing Time: 9:30 a.m.
 3   Seattle, WA 98104-1158                          Response Date: September 17, 2021
     (206) 623-7580
 4

 5

 6
                                  UNITED STATES BANKRUPTCY COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
     In re:                                          Case No. 16-11767-CMA
 9
     NORTHWEST TERRITORIAL MINT,                     MOTION FOR ORDER AUTHORIZING FINAL
10   LLC,                                            RESOLUTION OF CASE AND GRANTING
11                                                   RELATED RELIEF
                                    Debtor.
12
                                           I.      INTRODUCTION
13
              Mark Calvert (the “Trustee”), Chapter 11 Trustee for Northwest Territorial Mint, LLC
14
     (“NWTM” or the “Debtor”), submits this Motion for Order Authorizing Final Resolution of Case
15
     and Granting Related Relief (the “Motion”). In support of this Motion, the Trustee respectfully
16
     represents as follows:
17
                                            II.    BACKGROUND
18
              On April 1, 2016, the Debtor commenced this case by filing a voluntary petition under
19
     chapter 11 of the United States Bankruptcy Code. On April 11, 2016, the Court appointed Mark
20
     Calvert as chapter 11 Trustee. See Dkt. No. 51.
21
              As the Court is aware, the Trustee’s administration of the case has effectively concluded. The
22
     Trustee has liquidated all of the Debtor’s business assets principally through court approved sales.
23
     The Trustee resolved through stipulation and court approved settlements all of the secured and
24
     administrative claims against the estate and all such claims other than administrative claims of
25
     professionals, described more fully below, have been paid. Recently, the Court entered orders on the
26
                                                                                      K&L GATES LLP
                                                                                   925 FOURTH AVENUE
                                                                                        SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                      SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 1                                  TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA            Doc 2328    Filed 09/03/21     Ent. 09/03/21 16:23:44       Pg. 1 of 8
 1   final applications for compensation filed by K&L Gates LLP, Cascade Capital Group LLC, and the

 2   Trustee (collectively, the “Administrative Priority Creditors”). Under those orders, the Court

 3   allowed final compensation of more than Seven Hundred and Fifty Thousand Dollars to the

 4   Administrative Priority Creditors. The Administrative Priority Creditors are the only creditors in

 5   this case with outstanding allowed unpaid administrative priority claims.

 6           After entry of the Court’s orders on the final fee applications of the Administrative Priority

 7   Creditors, the Trustee made a pro rata distribution of cash on hand in the estate to the Administrative

 8   Priority Creditors. The estate does not have sufficient cash to fully pay the allowed claims of the

 9   Administrative Priority Creditors. After distribution of the estate cash, the Administrative Priority

10   Creditors continue to hold allowed unpaid claims in an aggregate amount in excess of $400,000.

11           The Trustee anticipates receipt of a check from the United States District Court in the amount

12   of $29,102.50 as reimbursement for costs incurred by estate professionals to collect and produce

13   documents to criminal defense counsel for Mr. Hansen and Ms. Erdmann. Once the check is

14   received, the estate will hold approximately $30,000 in undistributed funds. With these funds, the

15   Trustee intends to satisfy United States Trustee fees owed through the date of dismissal of this case

16   and distribute remaining funds to Administrative Priority Creditors.

17           The only remaining assets in this bankruptcy estate other than the cash described above are

18   the rights granted to the Trustee under a settlement with the chapter 7 trustee (the “Erdmann

19   Trustee”) of the bankruptcy estate of Diane Erdmann (the “Erdmann Bankruptcy Estate”).

20   Pursuant to the Trustee’s settlement with the Erdmann Trustee, the Trustee is entitled to fifty (50)

21   percent of the Erdmann Trustee’s recovery (after litigation expenses) against Bucknell Sato LLP in

22   adversary proceeding number 20-04036-BDL. The Erdmann Trustee commenced litigation and

23   sought to resolve the litigation through mediation. The claims were resolved in accordance with a

24   recommendation by the mediator and acceptance of the recommendation by the Erdmann Trustee

25   subject to the defendant’s delivery of certain financial records and the entry of an order approving

26   the settlement. Delivery of the financial records remains pending. Based on discussions with the
                                                                                       K&L GATES LLP
                                                                                    925 FOURTH AVENUE
                                                                                         SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                       SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 2                                   TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA          Doc 2328      Filed 09/03/21     Ent. 09/03/21 16:23:44        Pg. 2 of 8
 1   Erdmann Trustee, the Trustee does not anticipate that this estate’s recovery will ever be sufficient to

 2   fully pay unsatisfied amounts of the allowed administrative expenses in this case.

 3             The Trustee previously brought motions before the Court to dispose of voluminous books

 4   and records that were stored on business premises of the estate. The Trustee’s continued preservation

 5   of the limited Debtor’s books and records remaining in his possession is burdensome to the estate

 6   and to its professionals.

 7             The Trustee brings this Motion requesting that the Court dismiss this case and provided

 8   related relief as described in more detail below.

 9                                     III.     EVIDENCE RELIED UPON

10             This Motion relies on the arguments set forth herein, the Declaration of Trustee Mark Calvert

11   filed in support of the Motion, the pleadings and records on file in this case, and the arguments of

12   counsel, if any.

13                                              IV.    ARGUMENT

14             By this Motion, pursuant to Sections 105(a), 349, 554, and 1112 of the Bankruptcy Code, the

15   Trustee seeks entry of the proposed order (“Dismissal Order”) submitted herewith. The Trustee’s

16   Dismissal Order provides for a final resolution of this bankruptcy case by ordering, among other

17   things:

18                 •   That all orders, stipulations, agreements, and transactions during the pendency of this
                       chapter 11 case shall survive and remain effective after dismissal of this case,
19                     notwithstanding Section 349 of the Bankruptcy Code.
20                 •   That all fees payable to the United States Trustee be paid by the Trustee within seven
                       (7) days of the entry of the Dismissal Order.
21
                   •   That the Trustee be authorized to distribute, on a pro rata basis, any remaining cash in
22                     the estate (after payment of United States Trustee fees) to the Administrative Priority
                       Creditors.
23
                   •   That the Trustee shall retain authority to collect amounts owed to the Trustee or this
24                     bankruptcy estate from the Erdmann Bankruptcy Estate, whether or not distribution of
                       such amounts are made by the Erdmann Trustee before or after entry of the Dismissal
25                     Order.
26
                                                                                         K&L GATES LLP
                                                                                      925 FOURTH AVENUE
                                                                                           SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                         SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 3                                     TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA            Doc 2328        Filed 09/03/21   Ent. 09/03/21 16:23:44        Pg. 3 of 8
                   •   That amounts collected from the Erdmann Trustee shall be paid by the Trustee to the
 1                     Administrative Priority Creditors on a pro rata basis. To the extent amounts received
                       from the Erdmann Bankruptcy Estate exceed the unpaid amounts of allowed
 2                     administrative priority claims, the Trustee shall file a motion to reopen this case to
                       obtain an order directing the distribution of such excess funds.
 3
                   •   That the Unsecured Creditors Committee appointed in this case shall be dissolved and
 4                     disbanded and its members released and discharged from all liabilities and duties
                       arising from, or related to, this case.
 5
                   •   That the Trustee be authorized the abandon and/or destroy, or cause to be abandoned
 6                     and/or destroyed, any and all of the Debtor’s books and records in his possession or
                       control which have not been previously disposed of.
 7
                   •   That the Trustee be released and discharged from all dutties and obligations created
 8                     by his appointment as Chapter 11 Trustee in this Case and the Trustee’s bond be
                       exonerated and the surety under such bond released from any further liability
 9                     thereunder.
10                 •   That this case be deemed “fully administered” within the meaning of Section 350 of
                       the Bankruptcy Code, and shall, without further hearing, be dismissed.
11
             Pursuant to Bankruptcy Code Section 1112, “on request of a party in interest, and after notice
12
     and a hearing, absent unusual circumstances specifically identified by the court that establish that the
13
     requested . . . dismissal is not in the best interests of creditors and the estate, the court shall . . .
14
     dismiss a case under this chapter . . . if the movant establishes cause.” A determination of cause is
15
     made by the court on a case by case basis. In re Albany Partners Ltd., 749 F.2d 670, 674 (11th Cir.
16
     1984). The Court has wide discretion to employ its equitable powers to dismiss a bankruptcy case. In
17
     re Preferred Door Co., 990 F.2d 547, 549 (10th Cir. 1993); In re Sullivan Center Plaza 1 Ltd., 935
18
     F. 2d 723, 728 (5th Cir. 1991) (whether cause exists “rests in the sound discretion of the bankruptcy
19
     court”).
20
             Entry of the Dismissal Order is warranted in light of the fact that the Debtor’s business
21
     operations have ceased, the Trustee has liquidated all assets of the estate with the exception of the
22
     estate’s rights in the Erdmann Bankruptcy Estate, and given that there are insufficient funds in the
23
     estate to pay remaining allowed administrative priority creditors. Formation and solicitation of a full-
24
     fledged chapter 11 plan would needlessly generate additional administrative expenses for the estate
25
     and is unnecessary under the circumstances.
26
                                                                                            K&L GATES LLP
                                                                                         925 FOURTH AVENUE
                                                                                              SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                            SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 4                                        TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA            Doc 2328       Filed 09/03/21      Ent. 09/03/21 16:23:44         Pg. 4 of 8
 1           The only alternative to dismissal of this case is conversion to a case under chapter 7.

 2   Conversion is unwarranted and not in the best interests of creditors. If this case were converted, it

 3   would lead to additional delay and would create additional unnecessary administrative expenses that

 4   will deplete, not enhance, recoveries to the Administrative Priority Creditors, all of whom support

 5   entry of the Dismissal Order as opposed to conversion of this case. The Trustee has fully

 6   administered the valuable assets of the estate other than the estate’s rights in the Erdmann

 7   Bankruptcy Estate. There little reason for this case to remain open, allowing additional accrual of

 8   fees and expenses, pending resolution of the pending adversary proceeding in the Erdmann case. It is

 9   unclear how long it will take before that adversary case is resolved, and the Dismissal Order can

10   effectively provide for the Trustee’s collection and distribution of such funds post-entry of the Order

11   of Dismissal. Entry of the Dismissal Order will eliminate the continued accrual of administrative

12   expense obligations and bring finality to this case for the estate’s professionals and interested parties.

13           Accordingly, the Trustee requests entry of the Order of Dismissal, which provides for

14   dismissal of this case and related relief, including by discharging the Trustee from all duties and

15   responsibilities except for obligations created by the Dismissal Order. The Trustee’s proposed

16   Dismissal Order expressly provide that all stipulations, agreements, orders, and transactions entered

17   into and approved by this Court shall remain in effect notwithstanding dismissal and Section 349 of

18   the Bankruptcy Code. Section 349(b) provides that while dismissal will typically reinstate the

19   prepetition state of affairs by re-vesting property in the debtor and vacating orders and judgments of

20   the bankruptcy court, the court may “for cause, orde[r] otherwise.” 11 U.S.C. § 349(b). That

21   provision “appears to be designed to give courts the flexibility to “make the appropriate order to

22   protect rights acquired in reliance on the bankruptcy case.” Cyzewski v. Jevic Holding Corp., 137 S.

23   Ct. 973, 984 (2017). Cause exists in this case to allow all prior stipulations and order to be given

24   continued effect. The Debtor has been in chapter 11 for more than five years, and the Trustee has

25   entered into numerous court-approved settlements and sale transactions of all of the estates assets.

26   Numerous parties, including purchasers, have reasonably relied on the orders of this Court. Unless
                                                                                        K&L GATES LLP
                                                                                     925 FOURTH AVENUE
                                                                                          SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                        SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 5                                    TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA          Doc 2328      Filed 09/03/21      Ent. 09/03/21 16:23:44        Pg. 5 of 8
 1   the Court orders otherwise, Section 349 of the Bankruptcy Court could unravel the effect of all of the

 2   Trustee’s efforts to resolve claims and sell assets of the estate during the course of this case and

 3   would be detrimental to creditors and parties in interest who have relied on those orders.

 4           In addition, the Trustee requests that the Court authorize him to destroy and/or abandon the

 5   Debtor’s books and business records which have not previously been disposed of. Section 554(a) of

 6   the Bankruptcy Code provides that “[a]fter notice and a hearing, the trustee may abandon any

 7   property of the estate that is burdensome to the estate or that is of inconsequential value and benefit

 8   to the estate.” Additionally, section 105(a) of the Bankruptcy Code provides, in pertinent part, that

 9   “[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out

10   the provisions of [the Bankruptcy Code].” Bankruptcy Rule 6007 provides that a debtor may

11   abandon property of the estate by giving notice of the proposed abandonment to various parties and

12   allowing those parties to file an objection.

13           Here, there is no need for the Trustee to retain the few books and records of the Debtor that

14   remain in his possession. The Debtor does not have an operating business and has wound up its

15   affairs. All of the Debtor’s pre-2016 business records were turned over to the Department of Justice

16   pursuant to an order entered in Case No. 18-092RAJ, United States District Court for the Western

17   District of Washington. Pursuant to that order, the Trustee also provided copies of the Debtor’s

18   servers to both the Department of Justice and criminal counsel for Mr. Hansen and Ms. Erdmann.

19   After providing those copies, the Trustee terminated the contract with the company that maintained

20   NWTM’s “cloud” servers. Accordingly, the only records that remain in the Trustee’s possession 1 are

21   the emails and work product on the computers of the Trustee and his staff. At this stage, the

22   retention of books and records is burdensome to the estate and the Trustee and serves no useful

23   purpose. Thus, the Trustee requests that the Court authorize the Trustee’s destruction and/or

24
     1
       The Trustee currently possesses hard drives containing existing art, design work, imagery, and
25   photography of NWTM. These records were sold to Ranger Industries under a Court approved sale
     [Dkt. Nos. 2093, 2011]. The Trustee has an appointment to meet with Ranger Industries to turn over
26   these records in the near future.
                                                                                       K&L GATES LLP
                                                                                    925 FOURTH AVENUE
                                                                                         SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                       SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 6                                   TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA          Doc 2328      Filed 09/03/21      Ent. 09/03/21 16:23:44       Pg. 6 of 8
 1   abandonment of books and records in his possession or control that have not previously been

 2   disposed of.

 3           To the extent that the relief sought in the Dismissal Order may be viewed as a “structured

 4   dismissal,” it is both permissible and appropriate. Specifically, the Dismissal Order does not violate

 5   the United States Supreme Court’s decision in Cyzewski v. Jevic Holding Corp., 137 S. Ct. 973

 6   (2017), because the Dismissal Order does not seek to make distributions to creditors in violation of

 7   the absolute priority rule. The Trustee only seeks authorization to pay the allowed claims of

 8   Administrative Priority Creditors; junior creditors will not be paid pursuant to the terms of the

 9   Dismissal Order. The relief sought by the Trustee does not constitute an end-run around plan

10   confirmation requirements. As set forth above, confirmation of a plan is both impracticable and

11   unnecessary in this case. The Dismissal Order instead constitutes an appropriate alternative to

12   conversion of this case, which would be a wasteful and unproductive exercise that would not benefit

13   creditors.

14                                          V.      CONCLUSION

15           For the foregoing reasons, the Trustee requests that the Court enter the Dismissal Order

16   submitted in connection with this Motion dismissing the case and providing for other relief.

17           DATED this 3rd day of September, 2021.

18
                                                        K&L GATES LLP
19

20
                                                        By /s/ Michael J. Gearin_____
21                                                        Michael J. Gearin, WSBA #20982
                                                          David C. Neu, WSBA #33143
22                                                        Brian T. Peterson, WSBA #42088
                                                        Attorneys for Mark Calvert, Chapter 11 Trustee
23

24

25

26
                                                                                      K&L GATES LLP
                                                                                   925 FOURTH AVENUE
                                                                                        SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                      SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 7                                  TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA          Doc 2328      Filed 09/03/21     Ent. 09/03/21 16:23:44       Pg. 7 of 8
                                       CERTIFICATE OF SERVICE
 1
             The undersigned declares as follows:
 2
            That she is a paralegal in the law firm of K&L Gates LLP, and on September 3, 2021, she
 3   caused the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
 4   Electronic Filing.
 5          Also on September 3, 2021, she caused the foregoing document to be mailed to the Parties at
     the addresses listed below:
 6
               Northwest Territorial Mint LLC
 7             PO Box 2148
 8             Auburn, WA 98071

 9           I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
10
             Executed on the 3rd day of September, 2021 at Seattle, Washington.
11

12                                                        /s/ Denise A. Lentz
                                                          Denise A. Lentz
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                     K&L GATES LLP
                                                                                  925 FOURTH AVENUE
                                                                                       SUITE 2900
     MOTION FOR ORDER AUTHORIZING FINAL                                     SEATTLE, WASHINGTON 98104-1158
     RESOLUTION OF CASE AND RELATED RELIEF - 8                                 TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
     505067703.1

 Case 16-11767-CMA          Doc 2328     Filed 09/03/21     Ent. 09/03/21 16:23:44       Pg. 8 of 8
